972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thelma L. GIBSON, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-1527.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 15, 1992Decided:  August 11, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-90-936-A)
Thelma L. Gibson, Appellant Pro Se.
Richard Parker, Robert James Kelley, Jr., Office of The United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thelma L. Gibson appeals from the district court's order denying her relief at trial on her Title VII complaint.  Our review of the entire record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gibson v. Sullivan, No. CA-90-936-A (E.D. Va.  Feb. 20, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED